        Case 2:18-cv-04996-VBF-AS Document 57 Filed 07/22/20 Page 1 of 2 Page ID #:512

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           CV18-04996-VBF (AS)                                   Date    July 22, 2020
   Title         Carl Bennett v. Felicia Ponce, et al.



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


      On June 5, 2020, the Court issued an Order dismissing this action with prejudice against
Defendants Matthews and Aird. (Dkt. No. 54). The Order also dismissed Plaintiff’s Fourth
Amended Complaint against Defendants Castro and Ponce (i.e., the sole remaining Defendants),
without prejudice and with leave to amend within thirty days.
       On June 8, 2020, the Court issued an order directing Plaintiff to file a Fifth Amended
Complaint against defendants Castro and Ponce, the remaining defendants, no later than July 8,
2020, if he still wished to pursue this action. (Dkt. No. 56). Plaintiff was “explicitly cautioned
that failure to timely file a Fifth Amended Complaint may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure to
comply with court orders. See Fed. R. Civ. P. 41(b).” Id.

       To date, Plaintiff has failed to file a Fifth Amended Complaint. Accordingly, Plaintiff is
ORDERED TO SHOW CAUSE, in writing, no later than August 13, 2020, why this action
should not be dismissed with prejudice for failure to prosecute. This Order will be discharged
upon the filing of a Fifth Amended Complaint that complies with the Court’s previous orders or
upon the filing of a declaration under penalty of perjury stating why Plaintiff is unable to file a
Fifth Amended Complaint. A copy of the Court’s Orders, dated June 5, 2020, and June 8, 2020,
(Dkts. Nos. 54, 55 and 56) are attached for Plaintiff’s convenience.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
        Case 2:18-cv-04996-VBF-AS Document 57 Filed 07/22/20 Page 2 of 2 Page ID #:513

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          CV18-04996-VBF (AS)                                       Date       July 22, 2020
   Title        Carl Bennett v. Felicia Ponce, et al.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for
Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to this Order will
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.


         IT IS SO ORDERED.

cc:      Valerie B. Fairbank, United States District Judge


                                                                                 0       :    00
                                                   Initials of Preparer                AF




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                      Page 2 of 2
